TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00689-CV



                     Crandall Medical Consulting Services, Inc., Appellant

                                                  v.

                                     John A. Harrell, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
        NO. C2007-0109C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint motion requesting this Court to abate the instant appeal

for thirty days to allow the parties an opportunity to complete their settlement negotiations. We grant

the parties’ motion to abate and abate this appeal until June 26, 2008.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: May 21, 2008